                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


BRIAN D. WICKERSHAM,

                       Petitioner,

               v.                                            Case No. 21-C-556

WARDEN, FCI OXFORD,

                       Respondent.


                                     SCREENING ORDER


       On April 30, 2021, Petitioner Brian D. Wickersham filed a motion to vacate his conviction

and sentence pursuant to 28 U.S.C. § 2255. Wickersham previously pled guilty to Coercion or

Enticement of a Minor to Engage in Unlawful Sexual Activity, in violation of 18 U.S.C. § 2422(b),

and was sentenced to 240 months of imprisonment and lifetime supervision pursuant to a Rule

11(c)(1)(C) Plea Agreement. See Fed. R. Crim. P. 11(c)(1)(C). Judgment was entered on July 23,

2020. See Case No. 18-CR-173.

       Pursuant to Rule 4 of the Rules Governing § 2255 Proceedings, I must give the case prompt

initial examination:

       If it plainly appears from the motion, any attached exhibits, and the record of prior
       proceedings that the moving party is not entitled to relief, the judge must dismiss
       the motion and direct the clerk to notify the moving party. If the motion is not
       dismissed, the judge must order the United States Attorney to file an answer,
       motion, or other response within a fixed time, or take other action the judge may
       order.

Rule 4, Rules Governing § 2255 Proceedings.

       During my initial review of habeas petitions, I look to see whether the petitioner has set

forth cognizable claims under § 2255. “Habeas corpus petitions must meet heightened pleading
requirements . . . .” McFarland v. Scott, 512 U.S. 849, 856 (1994) (citing 28 U.S.C. § 2254 Rule

2(c)). Although McFarland dealt with a petition for relief under § 2254, the same is true of

petitions seeking relief under § 2255. The petition must “specify all the grounds for relief available

to the moving party,” and “state the facts supporting each ground.” 28 U.S.C. § 2255, Rule 2(b);

see also Borden v. Allen, 646 F.3d 785, 810 (11th Cir. 2011) (“The § 2254 Rules and the § 2255

Rules mandate ‘fact pleading’ as opposed to ‘notice pleading,’ as authorized under Federal Rule

of Civil Procedure 8(a).”). The reason for the heightened pleading requirement in habeas cases,

as the Eleventh Circuit noted in Borden, is obvious:

        Unlike a plaintiff pleading a case under Rule 8(a), the habeas petitioner ordinarily
        possesses, or has access to, the evidence necessary to establish the facts supporting
        his collateral claim; he necessarily became aware of them during the course of the
        criminal prosecution or sometime afterwards. The evidence supporting a claim
        brought under the doctrine set forth in Brady v. Maryland, 373 U.S. 83 (1963), for
        example, may not be available until the prosecution has run its course. The evidence
        supporting an ineffective assistance of counsel claim is available following the
        conviction, if not before. Whatever the claim, though, the petitioner is, or should
        be, aware of the evidence to support the claim before bringing his petition.

Id. at 810. Were the rule otherwise, federal habeas would be transformed into “a vehicle for a so-

called fishing expedition via discovery, an effort to find evidence to support a claim.” Id. at 810

n.31.

        Wickersham purports to assert four separate grounds for relief. First, he claims that his

first attorney provided ineffective assistance of counsel. Wickersham claims that he did not agree

on issues with his first attorney and felt he was not telling him the truth. These allegations are

conclusory and fail to state a claim of ineffective assistance of counsel. This is particularly so in

light of the fact that Wickersham’s motion for a new attorney was granted and his plea and

sentencing occurred after a new attorney was appointed. The petition offers no reason to believe

that anything his first attorney did contributed to the ultimate result in the case.



                                                   2
       Wickersham’s second claim is that his second attorney provided ineffective assistance of

counsel by coercing him into withdrawing his motion to withdraw his guilty plea. As to this claim,

too, Wickersham fails to offer any factual allegations that would support such a claim in light of

the record in the case or that reveal a defense he was prevented from asserting. The record in Case

No. 18-CR-173 reflects that Wickersham entered his plea of guilty on December 19, 2019. Dkt.

No. 47. On April 17, 2020, Wickersham filed a pro se motion to withdraw his guilty plea claiming

that it had come to his attention that his rights might have been violated. Dkt. No. 53. However,

Wickersham’s attorney emailed the Clerk the same day and advised that there was no need to set

Wickersham’s motion for hearing because he had met with his client and Wickersham intended to

notify the Court in writing that he would be withdrawing his motion. Wickersham’s letter advising

the Court of his decision to withdraw his motion and proceed with sentencing was filed on April

20, 2020. Dkt. No. 54. Wickersham explained in his letter that his motion was due to “a

misunderstanding by my ignorance [sic] and we should continue with my sentencing as planned

for June 5th.” Id. After a further adjournment to accommodate the victim and his family,

sentencing was finally scheduled to occur by video conference on July 23, 2020. Dkt. No. 65.

       Shortly before sentencing, Wickersham wrote a letter to the Court in which he took full

responsibility and expressed remorse for his offense. Neither in his letter to the Court nor at the

sentencing hearing did Wickersham indicate a desire to withdraw his plea and any dissatisfaction

with his attorney. In fact, at the change of plea hearing, Wickersham testified that he was satisfied

with the representation his attorney had provided him up to that point in the proceedings. Dkt. No.

70 at 7. And at the sentencing, he read a letter of apology to the victim of his crime. Dkt. No. 71

at 23. At no time did Wickersham ever allege any facts that would support withdrawal of his guilty

plea. Even in the letter the Court initially construed as a motion seeking to withdraw his plea,



                                                 3
Wickersham failed to explain why he believed he was entitled to do so. He merely stated it had

come to his attention that his rights may have been violated. Dkt. No. 53. As his attorney

acknowledged at sentencing, Wickersham “had no viable defense should he have elected to go to

trial.” Id. at 13.

        Wickersham’s third and fourth claims—perjury by the Sheriff’s Department and illegal

search and seizure of property from his truck—were waived by entry of his guilty plea. “When a

defendant enters an unconditional guilty plea, he waives all nonjurisdictional defects arising before

his plea, including Fourth Amendment claims.” United States v. Combs, 657 F.3d 565, 568 (7th

Cir. 2011) (citing United States v. Phillips, 645 F.3d 859, 861–63 (7th Cir. 2011); United States v.

Coil, 442 F.3d 912, 914 (5th Cir. 2006); United States v. Galbraith, 200 F.3d 1006, 1010 (7th

Cir.2000)); see also Class v. United States, 138 S. Ct. 798, 805 (2018) (“A valid guilty plea also

renders irrelevant—and thereby prevents the defendant from appealing—the constitutionality of

case-related government conduct that takes place before the plea is entered.”). Even if the claims

were not waived, Wickersham fails to state how the alleged “perjury” or “illegal search” would

have impacted his case.

        In sum, Wickersham has failed to allege facts sufficient to state a claim that is cognizable

under § 2255. He offers no more than conclusory allegations that are belied by the record in his

underlying criminal case. His petition is therefore summarily denied, and the case dismissed. The

Clerk is directed to enter judgment accordingly. A certificate of appealability is denied. I do not

believe that reasonable jurists would believe Wickersham has made a substantial showing of the

denial of a constitutional right.




                                                 4
       Wickersham is advised that the judgment entered by the Clerk is final. A dissatisfied party

may appeal the Court’s decision to the Court of Appeals for the Seventh Circuit by filing in this

Court a notice of appeal within 30 days of the entry of judgment. See Fed. R. Civ. P. 3, 4.

       SO ORDERED at Green Bay, Wisconsin this 19th day of May, 2021.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                5
